Citation Nr: 0909617	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, due to exposure to herbicides.

2.  Entitlement to service connection for infections, claimed 
as secondary to diabetes mellitus.

3.  Entitlement to service connection for a skin disability, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for an eye disability, 
claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for impotency (erectile 
dysfunction), claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for a foot disability, 
claimed as secondary to diabetes mellitus.

8.  Entitlement to service connection for neuropathy, claimed 
as secondary to diabetes mellitus.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for anxiety.

11.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1969.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision issued 
in July 2003 in which the RO denied the veteran's claims of 
entitlement to service connection for PTSD, anxiety, 
depression, diabetes mellitus, infections, skin problems, eye 
complications, hypertension, impotency, a foot condition, and 
neuropathy-the latter seven claimed as secondary to diabetes 
mellitus.  The Veteran filed a notice of disagreement (NOD) 
with regard to the denial of service connection for the above 
claimed disorders; and the RO issued a statement of the case 
(SOC) on all of the above issues except for PTSD, anxiety and 
depression.  He perfected a timely appeal to the Board with 
regard to the issues addressed in the SOC.

This case had previously been stayed pending the outcome of 
litigation in the matter of Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) 
(No. 08-525).  See BVA Chairman's Memorandum No. 01-06-24.  
The stay was recently lifted.

Except for the issues of service connection for infections 
and a skin disability, the remaining issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
a chronic infection, or of any specific infectious condition.

2.  There is no competent medical evidence of a current skin 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for infections, 
claimed as secondary to diabetes mellitus, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2008).

2.  The criteria for service connection for a skin 
disability, claimed as secondary to diabetes mellitus, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

The RO's July 2002 notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above; including informing 
the Veteran that it was ultimately his responsibility to see 
to it that any records pertinent to his claims are received 
by VA.  

In the present appeal, although the Veteran was not 
specifically provided the notice required by Dingess/Hartman, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  As the 
Board's decision herein denies the claims, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, private and VA 
physician's statements, VA treatment records, and the report 
of a VA examination conducted in April 2003.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran or by his 
representative, on his behalf.  

Moreover, no further development to create any additional 
evidence for consideration in connection with the claims 
herein decided is warranted.  As explained in more detail 
below, these claims for service connection are being denied 
because there is no medical evidence whatsoever that the 
Veteran currently has the claimed disability or had the 
claimed disability in service.  As the current record does 
not reflect even a prima facie claim for service connection, 
there is no requirement for VA to arrange for a medical 
examination and/or to obtain a medical opinion in connection 
with the claims being denied.  See 38 U.S.C.A. § 5103A(d); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  

In summary, the duties imposed by VCAA have been considered 
and satisfied.  Through notice of the RO, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate the service-connection claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006), (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the claims for service connection for infections 
and for a skin disability in light of the record and the 
governing legal authority, the Board finds that service 
connection is not warranted.

Service treatment records show no complaints or diagnosis of, 
or treatment for, any type of infection or skin disorder.  On 
the veteran's June 1965 enlistment examination report, 
clinical findings were noted as normal except for a scar on 
the forehead.  Two additional examination reports dated in 
September 1966 and July 1969, noted the presence of tattoos 
along with scarring on his mid forearm and left cheek.    

Post-service VA treatment records reflect that, in December 
2000, the Veteran was seen for a sebaceous cyst of the right 
ear lobe that had been progressively increasing over the last 
year.  This cyst was removed in January 2001, with no 
reoccurrence noted in the record.  Neither the Veteran nor 
the evidence of record identifies or reflects treatment for 
an infection or an infectious condition.  As the medical 
record does not contain evidence of any infection/infectious 
condition or a diagnosed skin disability since the Veteran 
filed his claim in March 2002, service connection is not 
warranted.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the Veteran 
does not have either of the claimed disabilities for which 
service connection is sought, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claims for service connection for 
infections and a skin disability must be denied because the 
first essential criterion for a grant of service connection-
evidence of the claimed disabilities-has not been met.  

In addition to the medical evidence, the Board has considered 
the statements made by the Veteran and his representative, on 
his behalf; however, none of this evidence provides a basis 
for allowance of these claims.  Neither of them has 
identified any infection or skin disability.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither is shown to be other than a 
layperson without the appropriate medical training and 
expertise, they are not competent to render a probative 
(persuasive) opinion on a medical matter such as diagnosis or 
etiology.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for infections and a skin disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the competent, 
probative evidence is against the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for infections, claimed as secondary to 
diabetes mellitus, is denied.

Service connection for a skin disability, claimed as 
secondary to diabetes mellitus, is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the remaining claims for service connection is 
warranted.

If a veteran was exposed to a herbicide agent during active 
service, Type 2 diabetes (also known as Type II or adult-
onset diabetes mellitus) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 
3.309(e) (2008).  Service connection for claimed residuals of 
exposure to herbicides also may be established by showing 
that a disorder resulting in disability is, in fact, causally 
linked to such exposure.  See Brock v. Brown, 10 Vet. App. 
155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 U.S.C.A. §§ 1113 and 1116 (West 2002) 
and 38 C.F.R. § 3.303.

The Veteran asserts that service connection is warranted for 
diabetes mellitus, Type II, which he maintains is due to 
exposure to herbicides, specifically Agent Orange, in 
service.  See 38 C.F.R. §§ 3.309(a) and 3.313(a) (2008).  He 
also asserts that his hypertension, erectile dysfunction, 
neuropathy, and eye and foot disabilities are secondary to 
his diabetes.  As such, the Board finds that these claims are 
inextricably intertwined with the veteran's claim for service 
connection for diabetes mellitus, Type II, on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 182-83 (1991).  

Here, the first question to resolve is whether the conditions 
of the veteran's service involved duty or visitation in 
Vietnam.  In a VA Form 21-4138 dated January 26, 2004 that 
the RO construed as an NOD, the Veteran stated that: "Many 
Navy personnel who were aboard ships were sent to the 
mainland of Vietnam on a rotation basis.  This was part of 
the duties aboard a ship in a war zone.  It had nothing to do 
with your ship duties.  These trips were never documented by 
ships Capt."  

A review of the veteran's Navy service personnel records 
shows that the Veteran began continuous sea duty by reporting 
for duty with the 194th Fighter Squadron aboard the U.S.S. 
TICONDEROGA on January 26, 1966 and that his Navy occupation 
code was AZ-0000.  On August 7, 1968, the Veteran was 
transferred to the 24th Fighter Squadron aboard the U.S.S. 
HANCOCK.  The veteran's personnel records also reflect that 
he was authorized to wear: the Vietnam Service Medal (VSM) 
with 1 Bronze Star for participation in Vietnam operations, 
as of April 22, 1967; the Republic of South Vietnam Campaign 
Medal with device 1960, as of May 22, 1967; the Navy Unit 
Commendation Ribbon for service with the 194th Fighter 
Squadron on board the U.S.S. TICONDEROGA from October 28, 
1966 to May 21, 1967, as of October 19, 1967; and two Bronze 
Stars on the VSM, as of May 31, 1968.  His DD Form 214N 
confirms that he had over three years of foreign and/or sea 
service between January 1966 and July 1969.  In a November 
2002 response, the National Personnel Records Center (NPRC) 
indicated that the Veteran was attached to a Navy unit that 
could have been assigned to ship or shore.  For Department of 
Defense (DOD) purposes the unit was credited with Vietnam 
service from January 3, 1967 to February 7, 1967, from 
February 13, 1967 to March 16, 1967, from March 28, 1967 to 
April 28, 1967, from January 25, 1968 to March 4, 1968, from 
March 25, 1968 to April 8, 1968, from April 24, 1968 to May 
12, 1968, from May 20, 1968 to June 14, 1968, from June 25, 
1968 to July 23, 1968, from November 3, 1968 to November 28, 
1968, and from December 20, 1968 to July 14, 1969 and one day 
only on April 16, 1968.  

However, at this point, the record does not clearly resolve 
the question of whether, given the nature of the veteran's 
service, he is entitled to the presumption of herbicide 
exposure.  The Board is aware that a previous attempt was 
made to verify whether the Veteran was exposed to herbicides 
while serving aboard the U.S.S. TICONDEROGA and the U.S.S. 
HANCOCK; however, the Board is of the opinion that another 
attempt to obtain specific information is needed.  It is the 
judgment of the Board that the duty to assist the Veteran 
with his claim includes further attempts to verify whether it 
was likely that he had trips ashore while serving with the 
above fighter squadrons aboard these two ships.  In 
particular, an attempt should be made to obtain any available 
reports as may reflect whether either ship was in any Vietnam 
port, during the periods that the Veteran served aboard them; 
and, if so, whether personnel from either ship (to include 
the Veteran) went ashore in any identified Vietnam port.  The 
Board is also of the opinion that it would be helpful to 
request from the Department of the Navy information as to 
whether it was a common practice in 1967, 1968 and 1969 for 
ships such as the U.S.S. TICONDEROGA and the U.S.S. HANCOCK 
for ship personnel to go ashore in Vietnam.

In this case, the medical evidence of record reflects that 
the Veteran was first diagnosed with diabetes mellitus, Type 
II, in 1989; with hypertension, in 1996; with glaucoma, in 
November 2000; and diabetic neuropathy, in November 2004.  In 
a March 2002 statement, a private physician indicated that he 
was treating the Veteran for erectile dysfunction due to his 
diabetes.  An April 2003 VA diabetes mellitus examiner 
diagnosed the Veteran with essential hypertension-1996.  
Moreover, his service treatment records show that he was 
noted to have "bad feet-bothers now, NCD" in August 1965 
and "Pes Planus Mild, NCD" on physical examination in 
September 1966; however, no foot disability was noted on the 
veteran's separation examination in July 1969.  A May 2002 VA 
diabetic foot examination was normal.  During the April 2003 
VA diabetes mellitus examination, his feet were cool to touch 
and dusky in appearance upon dependent position with pulses 
2+ bilateral dorsalis pedis and posterior tibial.  Motor and 
sensory was intact.  During several VA podiatric visits, the 
Veteran has had hypertrophic nails needing debridement and 
has been noted to have calluses and bunion, hallux valgus and 
hammertoe deformities of his feet.

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the veteran's 
documented medical history and assertions, and fully stated 
rationale-is needed to resolve the question of whether the 
veteran's diabetes mellitus is directly related to service 
(should it be determined that the Veteran is not entitled to 
the presumption of herbicide exposure) and whether his 
hypertension or any eye or foot disability is related to 
military service or to his diabetes mellitus.  See 38 
U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the RO should arrange for the 
Veteran to undergo examination, by an appropriate 
physician(s), at a VA medical facility.

The Board points out that the Veteran indicated, during VA 
outpatient treatment that he has received treatment from a 
Dr. McCormick and, in April 2002 VA Forms 21-4142, that he 
has received treatment for his diabetes, erectile dysfunction 
and hypertension from private physicians, Drs. Ruden and 
Barbera.  However, only two statements have been received 
from Dr. Barbera and nothing from the other two physicians.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, in its notice letter, the RO should request 
that the Veteran provide authorization to enable it to obtain 
identified private medical records.

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding service department and VA medical records.  
During VA outpatient treatment, the Veteran has indicated 
that he received treatment at the St. Alban, New York Naval 
Hospital, but no records from this facility have been 
associated with the record.  The Board points out that the 
appellant has received treatment at the Brooklyn, New York VA 
Medical Center (VAMC) beginning in 1969.  However, only 
treatment records dated from March 25, 1999 through May 22, 
2002 and from April 6, 2004 through January 6, 2005 have been 
associated with the record.  The Board emphasizes that 
records generated by service department and VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding medical records from the St. Alban, 
New York Naval Hospital and from the Brooklyn VAMC, following 
the procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

In December 2004, the appellant submitted a copy of a 
December 1992 letter from the Social Security Administration 
(SSA) reflecting that he is receiving SSA disability 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak, 
supra.  When VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  Thus, the Board finds that the 
RO should obtain and associate with the claims file copies of 
any SSA disability determination and all medical records 
underlying any such determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request 
additional information from the Veteran concerning any 
onshore visitation in Vietnam.  The RO should also ensure 
that its notice to the Veteran meets the requirements of 
Dingess/Hartman, as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate (not previously provided).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.  

The actions identified herein are consistent with VA's duties 
to notify and assist.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claims remaining on appeal.  

Finally, with regard to the claims for entitlement to service 
connection for PTSD, the Board notes that in a VA Form 21-
4138 dated January 26, 2004, the Veteran stated that he 
wished "to dispute [his] recent claim denial (7-14-03)" and 
attached a completed PTSD questionnaire and a statement from 
his VA psychiatrist that the Veteran had been diagnosed with 
PTSD, indicating that the RO should check current records 
from the Brooklyn VAMC concerning his health pursuant to his 
claim.  In denying his claim, the RO stated that the medical 
records of evidence did not show a diagnosis of PTSD and that 
he had not returned the PTSD questionnaire and that, while 
the evidence of record did show both anxiety and depression, 
it did not show a link to service.  This statement is 
construed by the Board as an NOD with regard to the denial of 
service connection for PTSD, anxiety and depression.  By 
filing an NOD, the Veteran has initiated appellate review of 
these issues.  The next step in the appellate process is for 
the RO to issue to the Veteran an SOC.  See 38 C.F.R. § 19.29 
(2008); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, these matters must be remanded to the RO for 
the issuance of a SOC.  The Board emphasizes, however, that 
to obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran 
and his representative an SOC addressing 
the claims for entitlement to service 
connection for PTSD, anxiety and 
depression.  Along with the SOC, the RO 
must furnish to the Veteran a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford him the applicable time period 
for perfecting an appeal as to these 
issues.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of entitlement to service 
connection for PTSD, anxiety and/or 
depression may be obtained only if a 
timely appeal is perfected to the 
issue(s).

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the St. Alban Naval 
Hospital since July 14, 1969 and from 
the Brooklyn VAMC from July 14, 1969 to 
March 25, 1999, from May 23, 2002 to 
April 6, 2004, and since January 6, 
2005.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received 
should be associated with the claims 
file. 

3.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits from SSA.  If records 
are unavailable, SSA should so indicate.  
If unsuccessful, the appellant should be 
accorded the opportunity to furnish such 
records directly to SSA.  All 
records/responses received should be 
associated with the claims file.

4.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection remaining 
on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.  The VA 
specifically should request that the 
Veteran identify healthcare providers who 
have treated him for diabetes, a eye 
disability, hypertension, erectile 
dysfunction, a foot disability, and 
neuropathy and ask him to provide 
authorization to enable VA to obtain all 
outstanding pertinent records from Drs. 
McCormick, R. A. Ruden, and J. T. 
Barbera.

The VA should ask the Veteran to submit 
any additional detailed information 
regarding any reported trips ashore to 
the Republic of Vietnam, including the 
number of times, the dates, and 
locations.  He should be advised to 
submit any photographs or letters or 
other materials in his possession that 
include identifiable elements relating to 
his presence in Vietnam.  The Veteran 
should be given sufficient time for 
response.  The RO should also ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

5.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file. If any records sought are not 
obtained, the VA should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

6.  Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source 
(such as the Department of the Navy), any 
morning reports, deck logs, ship's 
history, and unit records for the U.S.S. 
TICONDEROGA (the 194th Fighter Squadron) 
from January 3, 1967 to July 23, 1968 and 
for the U.S.S. HANCOCK (the 24th Fighter 
Squadron) from August 7, 1968 to July 14, 
1969.  In particular, an attempt should 
be made to obtain any available reports 
showing any dates that either ship was 
located in any port in the Republic of 
Vietnam during the above time periods 
and, if so, whether personnel from either 
ship (to include the Veteran) went ashore 
in any identified Vietnam port.

The VA should assist the NPRC by 
providing as much All documents and 
responses received should be associated 
with the claims file.

7.  Contact the Department of the Navy 
and request information as to whether it 
was common practice in 1967, 1968 and 
1969 for ships such as the U.S.S. 
TICONDEROGA and the U.S.S. HANCOCK for 
ship personnel to go ashore in Vietnam.  
The VA should provide the Department of 
the Navy with the veteran's specific 
assertions regarding these practices so 
as to aid it in providing relevant 
information.  Any other source where unit 
records or morning reports might be 
archived should also be contacted.  All 
documents and responses received should 
be associated with the claims file.

8.  After all records and/or responses 
received are associated with the claims 
file, arrange for the Veteran to undergo 
VA examination(s), by an appropriate 
physician(s), at a VA medical facility, 
to determine the nature and etiology of 
any current eye or foot disorder, and of 
the veteran's diabetes mellitus and 
hypertension.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the 
physician(s) designated to examine the 
Veteran, and the examination report(s) 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

After review of the claims file and 
examination of the Veteran, the 
appropriate examiner(s) should identify 
all eye or foot disorders found on 
examination.  If any such disorder is 
diagnosed, the appropriate examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that such 
disorder (1) is etiologically related to 
the veteran's period of service in any 
way or (2) was caused or is aggravated by 
the veteran's diabetes mellitus.  With 
regard to diabetes mellitus and 
hypertension, the appropriate examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that (1) 
either of these two disorders is 
etiologically related to the veteran's 
period of service in any way and (2) the 
veteran's hypertension was caused or is 
aggravated by his diabetes mellitus.

The physician(s) should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

9.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the veteran's 
remaining claims for service connection, 
in light of all pertinent evidence and 
legal authority.  In adjudicating the 
claims, all applicable theories of 
entitlement to service connection should 
be considered, to include direct, 
presumptive, and secondary service 
connection, if appropriate.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


